Citation Nr: 9919476	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  96-10 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an increased (compensable) disability 
rating for a left buttock scar.

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for loss of vision.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1944 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied a compensable rating for 
a left buttock scar and reopening the claim for service 
connection for a loss of vision. 

In March 1993, the veteran sought pension benefits.  By a 
July 1993 letter, the RO informed the veteran that he must 
complete and return the VA Form 21-0515 showing his current 
income.  As of this date, the veteran has not submitted 
documentation for the pension claim.  In the same July 1993 
letter, the RO informed the veteran that new and material 
evidence was required to reopen a claim of service connection 
for a left side injury to the foot, leg, hip, and low back 
which was denied by a November 1981 rating decision and 
upheld by the Board in March 1983.  The veteran raised the 
issue of service connection for these injuries again in March 
1994, February 1995, and June 1995.  In April 1994, January 
1996, and May 1998, the RO again informed the veteran that 
new and material evidence had to be submitted to reopen his 
claims for arthritis of the hip, leg, ankle, and back.  Based 
on the foregoing, these claims are not in appellate status.

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").



REMAND

A remand is required where a record in the control of VA 
could reasonably be expected to be a part of the record and 
could be determinative of the claim was not considered.  38 
U.S.C.A. § 5103 (West 1991); Counts v. Brown, 6 Vet. App. 
473, 476 (1994); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (The Board is on constructive notice of all documents 
which are in the custody and control of this Department); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The veteran asserts that the service-connected left buttock 
scar is very tender and that the left buttock laceration 
resulted in damage to the muscles of his hip and left lower 
extremity.  

The veteran testified at a personal hearing in February 1995 
that he worked with the railroad in 1943 prior to service and 
immediately following service until retirement in 1978 in the 
capacity as trainman and conductor.  He testified that he was 
given yearly physical examinations and that the scar on the 
left buttock was evaluated.  Additionally, he received 
treatment for his eyes at the UCLA Medical Center, the 
University of Pittsburgh, Bakersfield Outpatient Clinic, and 
in West Haven, Connecticut.  

At the time of the April 1995 VA examination for evaluation 
of the service connected scar of the left buttock and any 
associated residuals, the veteran reported evaluation and or 
treatment at the Wadsworth VA Medical Center in December 1994 
and February 1995.  Moreover, the veteran reported at that 
time that he had a physical at the Blind Rehabilitation 
Center, West Haven, Connecticut, in September 1993 and that a 
Dr. Barnard evaluated the pain in his left side, hip, and leg 
in October 1994.  

The claims file is silent as to whether these records were 
sought.  The record as it appears before the Board today 
seemingly puts the VA on notice of the likely existence of 
competent medical evidence that would be relevant to a full 
and fair adjudication of the veteran's claims.  Bell and 
Murincsak, both supra.  

In October 1991, the Board denied service connection for a 
visual disorder, currently diagnosed as severe disciform 
macular degeneration and bilateral lens opacities, based on 
the fact that it was not present during service and was not 
causally related to antimalarial medication or exposure to 
sunlight during active service.  The Board observes that 
despite the nomenclature then attributed to the claim by the 
Board in its 1991 decision, the veteran's visual disorder, by 
any name, remains the same; and it is "inextricably 
intertwined" with his previous claims for service connection 
for defective vision which was originally denied in December 
1945.  Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 38 
U.S.C.A. §§ 511(a), 7103, 7104(a).  In the instant case, 
since there is no evidence of record which shows that the 
Chairman of the Board ordered reconsideration in regards to 
this case, the October 1991 Board decision is final.  Id.

The Board notes that the United States Court of Appeals for 
the Federal Circuit has held that the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals (hereinafter "the Court")) erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Hodge v. West, 155 F.3d 1356, 1363-64 
(Fed.Cir. 1998).  In Colvin, the Court adopted the following 
test with respect to the nature of the evidence which would 
constitute "material" evidence for purposes of reopening of 
a previously denied claim: "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome of the claim on the merits."  Colvin, 1 Vet. App. at 
174.  In light of the holding in Hodge, the veteran's claim 
regarding service connection for a visual disorder should be 
analyzed according to the standard articulated in 38 C.F.R. 
§ 3.156(a) (1998).  This standard focuses on whether the new 
evidence (1) bears directly and substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  

In applying the provisions of section 3.156(a), the Court 
also held that the two-step analysis outlined in Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991), has been replaced 
with a three-step test.  Winters v. West, 12 Vet. App. 203 
(1999) (explaining the holding in Elkins v. West, 12 Vet. 
App. 209 (1999)).  According to the Court, under the new 
Elkins/ Winters test, the Secretary has to first determine 
whether the appellant had presented new and material evidence 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Secretary had to determine whether, 
based upon all the evidence of record in support of the 
claim, presuming its credibility, see Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) was well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well-grounded, the Secretary can then proceed to evaluate the 
merits of the claim, but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
Elkins and Winters, both supra.

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's increased rating claim and his request 
to reopen his claim for a visual disorder, the case is 
REMANDED to the RO for the following actions:

1. The RO should obtain the names and 
addresses of all medical care 
providers who treated the veteran for 
residuals related to his left buttock 
scar and his visual disorder since 
October 1991, to include recent VA 
treatment records and railroad 
physicals.  After having obtained the 
necessary authorizations, the RO is 
specifically requested to attempt to 
obtain any records pertaining to the 
purported residuals of the left 
buttock laceration/scar and visual 
disorder listed above.  (See, February 
1995 Hearing Transcript and the April 
1995 VA examination).  If the search 
requests produce negative results, the 
RO is requested to have the 
appropriate agency document such; the 
document should be associated with the 
case file.

2. The RO should determine whether a 
compensable rating is warranted for a 
left buttock scar to include any 
associated residuals in accordance 
with the provisions of 38 C.F.R. §§ 
4.73, 4.118, Diagnostic Codes 5317 and 
7805 (1998).  

3. The RO should determine whether, since 
the October 1991 Board decision, new 
and material evidence has been 
submitted to reopen the veteran's 
claim for service connection for a 
visual disorder to include due to 
aggravation, in accordance with the 
provisions of 38 C.F.R. § 3.156(a), 
and in light of the Courts' 
jurisprudence in Hodge, Winters and 
Elkins, all supra.  

4. If the determinations remain 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case 
containing the applicable laws and 
regulations governing his increased 
rating claim and the finality of prior 
un-appealed rating decisions and be 
given an opportunity to respond 
thereto. 

Thereafter, the case should be returned to the Board, if 
appropriate.  The purpose of this REMAND is to accord due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



